DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim  3, line 1, the phrase “claim 2” has been changed to --claim 1--. 

The Examiner notes the Examiner’s Amendment is solely to correct a claim dependency error as claim 3 still depended upon canceled claim 2 in the response submitted on 07/01/22.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.  The following is an examiner’s statement of reasons for allowance:  Applicant has amended claim 1 to include the features of cancelled claim 2 and then argued that the cited prior art does not teach or suggest the features of amended claim 1.  See pages 5-7 of Applicant’s Remarks. The Examiner agrees, therefore the previous rejection(s) have been removed. 
Claim 1 now recites a specimen collection system comprising: a swab decapitation unit having a swab port dimensioned to accept a sample swab, a cutting instrument positioned at an end of the swab port and moveable to sever a tip of the swab, a swab receptacle for retaining the severed tip of the swab, and a valve controlled by a first interlock in communication with the receptacle; a growth chamber having an entry port with a second interlock that is adapted to be coupled to the first interlock and to open the valve of the decapitation unit so that the entry port is in communication with the swab receptacle when the first interlock and second interlock are coupled together; and a wash receptacle positioned in the growth chamber in communication with the entry port and having a first slide that is moveable between a first position, wherein the entry port and the wash receptacle are in open communication, and a second position, wherein the entry port and the wash receptacle are isolated from each other; a specimen receptacle coupled to the wash receptacle and having a second slide that is moveable from a first position, wherein the wash receptacle and the specimen receptacle are in open communication when the first slide is in the second position, and a second position, wherein communication between the wash receptacle and the specimen receptacle is closed: and a cuvette extending from the growth chamber and in open communication with the specimen receptacle when the second slide is in the second position. The Examiner submits the combination of features highlighted above in amended claim 1 are not taught or suggested by the cited prior art. The Examiner considers the cited Danna et al. (US 2006/0094028) and Battrell et al. (US 2010/0274155) references to be the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        July 10, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798